IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                  DIVISION ONE

STATE OF WASHINGTON,                            No. 73221-8-


                    Respondent,

      v.



RONALD D. FOX,
EDWIN A. FOSTER,

                    Defendants,                 UNPUBLISHED OPINION

      and                                       FILED: November 16, 2015

TREVOR SCOTT UTLEY,

                    Appellant.


      Per Curiam—Trevor Utley appeals from the restitution order entered

after he pleaded guilty to one count ofassault in the second degree. The State
concedes that the evidence was insufficient to establish a causal connection

between the crime and the victim's medical expenses. See State v. Dennis, 101
Wash. App. 223, 6 P.3d 1173 (2000).

      We accept the State's concession and remand the matter to the trial court

with instructions to strike the award of medical expenses and enter an amended

restitution award for the unchallenged travel and closing costs of $468. In light of
No. 73221-8-1/2




the State's concession, we need not address Utiey's remaining assignments of

error.


         Remanded.



                                       FOR THE COURT:




                                               fe^T,



                                                                               C5


                                                                               c,




                                        -2-